Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 1 of 28 PageID 22573




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

     EMESE SIMON and
     FLORIDA REHABILITATION
     ASSOCIATES, PLLC,

           Plaintiffs,

     v.                                      Case No. 8:12-cv-236-VMC-AEP

     HEALTHSOUTH OF SARASOTA
     LIMITED PARTNERSHIP, et al.,

          Defendants.
     ______________________________/

                                     ORDER

           This matter comes before the Court upon consideration of

     Defendants    Encompass    Health       Rehabilitation   Hospital   of

     Sarasota, LLC, HealthSouth Real Property Holdings, LLC, and

     HealthSouth Corporation’s Motion for Summary Judgment (Doc.

     # 209) and Plaintiffs Emese Simon and Florida Rehabilitation

     Associates, PLLC’s Motion for Partial Summary Judgment (Doc.

     # 214), both filed on November 17, 2020. All parties have

     responded (Doc. ## 232, 233) and replied (Doc. ## 245, 247).

     For the reasons that follow, Defendants’ Motion is granted,

     and Plaintiffs’ Motion is denied.

     I.    Background

           This is a False Claims Act (“FCA”) retaliation case

     brought by Dr. Simon and Florida Rehabilitation Associates,


                                         1
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 2 of 28 PageID 22574




     PLLC against Defendants. Plaintiffs allege that Dr. Simon

     complained    to   Defendants   about   alleged   fraud   Defendants

     committed, including the use of the allegedly false diagnosis

     of disuse myopathy (“DM”) and other diagnoses by HealthSouth

     physicians and other fraudulent practices. Allegedly as a

     result of her complaints, Dr. Simon faced various adverse

     employment actions and was constructively discharged.

           A. HealthSouth Sarasota and IRFs

           Defendants (collectively “HealthSouth”) operate a for-

     profit inpatient rehabilitation facility (“IRF”) in Sarasota,

     Florida. (Doc. # 212 at 19:4-25; Doc. # 211 at 52:3-6). For

     an IRF claim to be paid by the government for Medicare and

     Medicaid claims, there must be a “reasonable expectation” at

     the time of admission that the patient meets IRF “coverage

     criteria.” 42 CFR § 412.622(a)(3). The “coverage criteria”

     generally require that the patient (1) can “reasonably be

     expected to actively participate in, and benefit from, an

     intensive rehabilitation therapy program,” and (2) requires

     “physician supervision by a rehabilitation physician.” Id.

     The government also requires documentation of a preadmission

     screening and concurrence of the rehabilitation physician

     with that screening. 42 CFR § 412.622(a)(4).




                                       2
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 3 of 28 PageID 22575




           The   government    has    made       clear    that    IRF     admission

     “requires   a   level    of   physician         judgment    that    cannot   be

     delegated to a physician extender.” (Doc. # 209-4 at 2; Doc.

     # 211 at 55:12-56:18, 61:11-23, 63:25-64:16; Doc. # 213 at

     62:5-16, 67:18-68:21).

           In addition, to be classified as an IRF, a hospital must

     serve an “inpatient population of whom at least 60 percent

     required intensive rehabilitation services for treatment of

     one or more of [13 specific] conditions [the “CMS 13”]” (or

     who have a qualifying comorbidity). 42 CFR § 412.29(b)(1); 42

     CFR § 412.622(a); see also (Pl. Depo. Doc. # 210-1 at 231:21-

     232:2; Doc. # 212 at 19:4-25). The government bases CMS 13

     compliance, in part, on the IRF’s submission of codes known

     as the ICD-10-CM (previously ICD-9) codes. See (Doc. # 209-

     3); see also 42 CFR §§ 412.622(a), 412.624(c)(5), 412.620.

     The government first reviews “impairment group codes [IGC]

     that meet the presumptive compliance criteria” and if the

     correct IGC code is identified (along with other factors),

     then the government may not rely on ICD diagnosis codes on

     the   applicable   IRF-PAI      for       the    purpose    of     presumptive

     compliance. See (Doc. # 209-5 at 7).




                                           3
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 4 of 28 PageID 22576




           B.    Dr. Simon and Florida Rehabilitation

           Dr. Simon is a physiatrist who operated an outpatient

     medical practice through her company, Florida Rehabilitation

     Associates, in the Sarasota, Florida area. (Pl Dep. Doc. #

     210 at 16:6-17:22, 170:2-3). Dr. Simon was also an attending

     physician with admitting privileges at HealthSouth Sarasota

     Hospital and had an independent contractor agreement with

     HealthSouth.    (Id.   at    15:12-19,      19:20-20:7,    26:21-27:14,

     32:14-23, 55:8-56:9).

           HealthSouth Sarasota’s bylaws give the CEO the “sole

     authority    regarding      the   process     of   how    patients   are

     assigned.” (Doc. # 212 at 70:11-14, 79:18-80:1; Doc. # 212-1

     at 213:19-214:9; Doc. # 212-9 at Ex. 28 at Sect. IV.2-2).

     When Dr. Simon began working at HealthSouth Sarasota, the

     responsibility of assigning patients to admitting physicians

     had been given to the Medical Director, Dr. Alexander DeJesus,

     and the admissions department. (Doc. # 211 at 37:16-25). From

     March 2006 until around October or November 2010, the practice

     at HealthSouth Sarasota was for Dr. Simon to be assigned all

     unassigned patients from Manatee County and areas “north of

     the hospital,” and Dr. DeJesus to be assigned all other

     unassigned patients – particularly those in Sarasota and Lee

     Counties. (Pl. Dep. Doc. # 210 at 56:14-20, 57:3-20, 154:19-


                                        4
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 5 of 28 PageID 22577




     155:2; Pl. Dep. Doc. # 210-1 at 225:1-5; Doc. # 211 at 71:21-

     72:21; Doc. # 212-1 at 258:5-9).

            During her time with HealthSouth, Dr. Simon wrote two

     letters complaining about the distribution of patients. In

     June   2008,    Dr.    Simon    wrote       a   letter    to   Linda    Wilder,

     HealthSouth     Sarasota’s      Regional         President,    in    which   she

     suggested,      among     other         things,        that    the     hospital

     “[d]iscontinue the present practice of patient referrals and

     admissions     to     attending     physiatrist          determined     by   the

     patient’s geographical location.” (Doc. # 216-2 at Ex. 6).

     The June 2008 letter also recounts an unpleasant conversation

     Dr. Simon had with HealthSouth Sarasota’s other physiatrist,

     Dr. Alexander DeJesus, regarding the geographic distribution

     of patients. (Id.).

            Years later, in January 2011, Dr. Simon wrote another

     letter    —    this    time    to   HealthSouth          Sarasota’s     Medical

     Executive     Committee       (“MEC”)       —   also   recounting      the   2008

     conversation with Dr. DeJesus and another phone conversation

     with Dr. DeJesus. (Doc. # 210-8 at Ex. 50 at SIMON 000322).

     In this letter, Dr. Simon reported that Dr. DeJesus had

     “threatened [her] ‘not to ever challenge this geographical

     distribution of [Dr. DeJesus’s] practice.’” (Id.).




                                             5
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 6 of 28 PageID 22578




            Significantly, the geographic distribution of patients

     is not the basis of Dr. Simon’s alleged complaints of FCA

     violations. Neither letter mentioned the alleged frauds Dr.

     Simon predicates this case upon — the use of the DM diagnosis

     or    other    allegedly    false       diagnoses     and   other   fraudulent

     practices. Dr. Simon averred that she did not mention “any

     fraud, false diagnoses or false billing to the government” in

     any letter because she “thought it best to avoid putting the

     topic    in     writing     to    help       preserve    [her]    position    at

     HealthSouth Sarasota for financial reasons.” (Doc. # 236-7 at

     2).

            Although    Dr.     Simon       admits   she     never    complained   in

     writing about alleged fraud, she maintains she made numerous

     verbal        complaints.        Specifically,          according     to      her

     declaration, Dr. Simon             —    between 2008 and 2012          —   “made

     numerous complaints about the use of false diagnoses to ensure

     that patients who were unfit physically were nonetheless

     admitted to HealthSouth Sarasota.” (Id.). She made these

     verbal complaints in meetings with Dan Eppley (the CEO of

     HealthSouth Sarasota until summer 2010) and then Marcus Braz

     (the next CEO), informing them that “the improper use of the

     codes for [DM], Parkinsonian exacerbation, or ataxia amounted

     to fraud.” (Id.). She also told Eppley and other executives


                                              6
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 7 of 28 PageID 22579




     that “physicians had sought unnecessary consults and billed

     for medically unnecessary procedures.” (Id.). Dr. Simon avers

     she told Dr. Alexander DeJesus “that using false diagnoses

     for patients was fraudulent.” (Doc. # 236-7 at 3).

           Furthermore, she “publicly objected” to a March 2010

     presentation on DM provided by HealthSouth. (Id. at 2-3).

     During    this     presentation,   Lupe   Billalobos,      HealthSouth’s

     former National Healthcare Information Management Director,

     West, discussed disuse myopathy. (Pl. Dep. Doc. # 210-1 at

     210:13-211:3; Doc. # 221 at 19:1-16, 20:19-21:1). As part of

     her job duties, Billalobos made presentations at HealthSouth

     Sarasota     and    other   hospitals.    In   those      presentations,

     Billalobos       educated   physicians    on   how   to   document   the

     diagnoses they chose so that coders could accurately code

     them. (Doc. # 221 at 32:8-22, 39:22-40:8, 99:8-101:16, 114:1-

     13, 151:4-153:11, 162:6-19, 172:14-173:22, 178:9-180:12; Doc.

     # 212      at 149:20-150:7, 163:11-24; Doc. # 213 at 133:23-

     136:1).

           Dr. Simon claims that in the March 2010 presentation she

     objected to the DM diagnosis and stated: “I’ve never heard of

     this. I’ve never read about it. Disuse myopathy is not

     existent. Cannot use it.” (Pl. Dep. Doc. # 210-1 at 211:14-

     24). Both Dr. Hume, who attended the same presentation, and


                                         7
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 8 of 28 PageID 22580




     Billalobos testified that they did not hear Dr. Simon voice

     an objection to disuse myopathy. (Doc. # 213 at 90:13-92:22;

     Doc. # 221 at 72:12-19, 115:6-9).

            After the presentation, Dr. DeJesus and Dr. Hume looked

     into   the   diagnosis   for   themselves   and   began    using   the

     diagnosis. (Doc. # 211 at 183:12-14, 184:19-185:4, 189:7-

     190:11; Doc. # 213 at 82:1-24, 88:20-89:14, 93:6-100:18).

            Indeed, Dr. Simon admits that physiatrists can disagree

     over the appropriate diagnosis for a patient and that she and

     Dr. DeJesus had a difference of opinion on disuse myopathy.

     (Pl. Dep. Doc. # 210 at 67:25-68:3, 75:20-76:2; Pl. Dep. Doc.

     # 210-1 at 228:11-13, 233:23-234:1). When asked about a

     specific patient whom Dr. Hume had diagnosed with DM, among

     other things, Dr. Simon admitted that “[e]very physician

     could have a different opinion.” (Pl. Dep. Doc. # 210-1 at

     312:16-315:16; Doc. # 210-8 at Ex. 49).

            One doctor associated with HealthSouth, Dr. Dexanne

     Clohan, noted in a May 2009 email to Billalobos and others

     that “there is a significant difference of opinion among the

     doctors about this diagnosis.” (Doc. # 236-38 at Ex. 5). Yet,

     HealthSouth has produced the expert report of Dr. Randall

     Braddom,     a   rehabilitation   physician    with   51   years    of

     practice, and former President of the American Academy of


                                       8
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 9 of 28 PageID 22581




     Physical Medicine & Rehabilitation. Dr. Braddom opines that

     “Disuse Myopathy is Histologically and Clinically an Accurate

     and Appropriate Diagnosis.” (Doc. # 209-2 at 3-5); see also

     (Doc. # 211 at 138:8-139:12, 140:10-24, 189:16-190:6; Doc. #

     213 at 112:14-113:22).

           When shown medical records she completed, Dr. Simon

     admitted that she diagnosed patients with disuse myopathy for

     months immediately following the March 2010 presentation.

     (Doc. # 210-7 at Ex. 27, 29-32, 34-36; Doc. # 210-8 at Ex.

     37, 38; Pl. Dep. Doc. # 210-1 at 214:8-215:17, 218:14-222:22,

     235:19-238:9, 243:18-248:17). For one of those patients, Dr.

     Simon discharged the patient on November 15, 2010, and signed

     the discharge summary on December 13, 2010, which included

     “disuse myopathy” under discharge diagnoses. (Doc. # 218 at

     6 & Ex. K; Doc. # 210-8 at Ex. 38; Pl. Dep. Doc. # 210-1 at

     247:20-248:6). Dr. Simon noted that she diagnosed a few

     patients with both DM and gait dysfunction, so she stated

     that she “billed [for] a gait dysfunction.” (Pl. Dep. Doc. #

     210-1 at 215:4-11, 220:20-22, 222:8-10). However, when asked,

     she admitted that she did not know what diagnoses HealthSouth

     Sarasota used to bill for those patients and did not recall

     seeing the bills. (Id. at 215:12-17, 221:3-6, 222:19-22). Dr.

     Simon testified that she used the diagnosis of DM “mostly


                                       9
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 10 of 28 PageID 22582




     [because of] pressure” being put on her by certain people at

     the hospital. (Id. at 221:1-2, 222:23-223:1, 223:25-224:10).

            Dr. Simon was not responsible for billing for hospital

     services,    had    no   involvement   in   HealthSouth’s    coding     or

     billing process, and did not see the bills. (Pl. Dep. Doc. #

     210 at 125:25-126:4; Pl. Dep. Doc. # 210-1 at 207:10-14,

     209:10-12, 290:23-291:1; Doc. # 211 at 71:16-20, 167:11-17;

     Doc. # 212-1 at 244:17-245:18, 247:14-248:8; Doc. # 215 at

     49:13-51:1).       Instead,   HealthSouth’s     professional        coders

     review patient records and assign a billing code that matches

     the diagnoses written in the records by the rehabilitation

     physician. (Doc. # 215 at 49:13-51:1; Doc. # 221 at 36:14-

     25, 47:6-25, 74:20-76:19, 106:15-24, 108:4-19, 172:14-173:22,

     174:22-176:11; Doc. # 212-1 at 244:17-245:18).

           Dr. Simon testified that she did not know who billed for

     HealthSouth, how HealthSouth billed for physical therapy or

     occupational therapy services, or how HealthSouth billed for

     patients diagnosed with DM. (Pl. Dep. Doc. # 210-1 at 207:10-

     14,   209:10-12,      290:23-291:1).    Indeed,    when     asked     what

     diagnosis code Defendants used to bill for the services

     provided to the patient discharged on November 15, 2010, Dr.

     Simon testified that she did not know. (Id. at 248:11-17).




                                       10
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 11 of 28 PageID 22583




     However, Billalobos testified that the use of ICD-9 code

     359.89 was appropriate for diagnoses of DM, as that code

     covers all myopathies not specified elsewhere. (Doc. # 221 at

     75:1-76:19, 106:15-24, 174:22-176:11).

           Also, Dr. Simon did not see bills to patient’s therapy

     sessions and has never seen Dr. DeJesus’ billing records.

     (Pl. Dep. Doc. # 210 at 125:25-126:4, 296:10-14). Dr. Simon

     testified that HealthSouth receives a lump sum payment for

     each patient based on length of stay, diagnosis and functional

     status. (Pl. Dep. Doc. # 210-1 at 208:25-209:9; Doc. # 212 at

     15:11-24).

           C.    Reduction in Patients and Leaving HealthSouth

           On October 18, 2010, HealthSouth Sarasota’s Director of

     Marketing, Nancy Arnold, sent Braz an email with the subject

     “Dr. Simon.” (Doc. # 217-4 at Ex. 12). The email refers to

     implementing a “new process” for “the unassigned patient

     rotation,” but does not specify what this new process would

     entail. (Id.). Braz emailed Arnold back, explaining that he

     was   reviewing    HealthSouth’s    policies    and   bylaws   before

     implementing a new process. (Id.).

           A few days later, it came to Braz’s attention that Dr.

     Simon was behind on her progress notes. (Doc. # 212 at 119:7-

     13; Doc. # 218 at 3-4 & Ex. C; Pl. Dep. Doc. # 210 at 159:17-


                                        11
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 12 of 28 PageID 22584




     160:1). Additionally, around this time, Dr. Simon completed

     a   History   and   Physical   (“H&P”),   a   documentation   for   an

     admission examination, for a patient who had not yet been

     admitted to HealthSouth Sarasota. (Doc. # 212 at Braz. Dep.

     at 85:12-88:2; Doc. # 218 at 2-3; Doc. # 210-5 at Ex. 16).

     Dr. Simon dictated the H&P even though she had not examined

     the patient. (Pl Dep. Doc. # 210 at 157:3-10, 166:16-167:11;

     Doc. # 210-5 at Ex. 20).

           Braz discussed the H&P with Dr. Simon on October 28,

     2010. (Doc. # 218 at 3 & Ex. B). The next day, Braz informed

     Dr. Bonnie Gabriel, president of the MEC, about Dr. Simon’s

     completing the H&P. (Id. at 3 & Ex. B). Braz averred that he

     decided to stop assigning unassigned patients admitted to the

     hospital to Dr. Simon based on this conversation over the H&P

     incident. (Id. at 3). Braz informed Dr. Simon of this decision

     on November 1, 2010. (Doc. # 212-1 at 280:10-282:13; Doc. #

     212-10 at Ex. 34).

           In November 2010, the MEC began an investigation of Dr.

     Simon. In a written statement to the MEC, Dr. Simon wrote

     that the H&P incident was a mistake. (Doc. # 210-5 at Ex.

     20). There are no other incidents of a doctor dictating an

     H&P without physically examining the patient first. (Doc. #

     212 at 88:3-89:11; Doc. # 212-8 at Ex. 16).


                                       12
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 13 of 28 PageID 22585




           Ultimately, the MEC determined that the H&P incident was

     an “isolated error” and instituted a six-month “informal

     collegial      intervention”    to     ensure   that   Dr.    Simon’s

     documentation satisfied requirements. (Doc. # 212 at 122:21-

     123:7, 131:18-135:9; Doc. # 212-8 at Ex. 16-18; Doc. # 218 at

     4-5 & Ex. G; Doc. # 210-6 at Ex. 23). A few months later in

     September 2011, Dr. DeJesus stopped using Dr. Simon as weekend

     coverage for his patients at HealthSouth Sarasota. (Doc. #

     211-7 at Ex. 21; Doc. # 211 at 191:23-192:3).

           Around    February 29, 2012, Defendants terminated Dr.

     Simon’s Program Medical Direction Services Agreement. (Doc.

     # 212-1 at 199:10-200:23; Doc. # 210-4 at Ex. 3; Pl. Dep.

     Doc. # 210 at 30:2-22, 176:9-177:6). The termination of the

     agreement did not “terminate [Dr. Simon’s] medical staff

     membership or privileges at the hospital.” (Doc. # 210-4 at

     Ex. 3). Braz testified he made the decision to terminate the

     agreement because Dr. Simon was not submitting hours related

     to her duties as Program Director and was not attending all

     of the meetings. (Doc. # 212-1 at 199:10-200:23).

           On or about April 16, 2012, Dr. Simon left HealthSouth

     Sarasota on medical leave. (Doc. # 210-8 at Ex. 46; Pl. Dep.

     Doc. # 210-1 at 263:6-265:1). According to her declaration,

     when she went out on medical leave, Dr. Simon had “been


                                       13
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 14 of 28 PageID 22586




     stripped of all but two of [her] patients, and could no longer

     earn a living working there.” (Doc. # 236-7 at 2). Dr. Simon

     did not return to HealthSouth Sarasota once her leave was

     complete. (Pl. Dep. Doc. # 210-1 at 264:24-265:18).

           D.     Procedural History

           Dr. Simon filed this FCA action under seal on February

     3, 2012. (Doc. # 1). Five years later, Dr. Simon filed an

     Amended Complaint. (Doc. # 44). In April 2019, the United

     States of America elected not to intervene in the action, and

     the case was unsealed. (Doc. ## 60, 61).

           Thereafter, the United States settled the underlying FCA

     claims against Defendants and filed a Stipulation regarding

     the settlement. (Doc. # 73). Then, on July 3, 2019, the Court

     dismissed the primary FCA claims with prejudice but retained

     jurisdiction “to resolve any claims from the Relator pursuant

     to [the FCA’s retaliation provision], as well as any claims

     for attorney’s fees and costs . . . and claims related to

     fraud on the State of Florida.” (Doc. # 74).

           The current complaint is the Third Amended Complaint,

     filed   on   January   10,   2020,     by   Dr.    Simon    and   Florida

     Rehabilitation     Associates,    PLLC,     “a    Florida   professional

     limited liability company which is wholly owned and operated

     by Dr. Simon.” (Doc. # 148). The Third Amended Complaint


                                       14
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 15 of 28 PageID 22587




     asserts retaliation claims under 31 U.S.C. § 3730(h), the

     FCA’s retaliation provision, against Defendants. (Id.).

           The case has proceeded through discovery and, now, the

     parties have cross-moved for summary judgment. (Doc. ## 209,

     214). The Motions are fully briefed (Doc. ## 232, 233, 245,

     247), and ripe for review.

     II.   Legal Standard

           Summary judgment is appropriate “if the movant shows

     that there is no genuine dispute as to any material fact and

     the movant is entitled to judgment as a matter of law.”          Fed.

     R. Civ. P. 56(a). A factual dispute alone is not enough to

     defeat a properly pled motion for summary judgment; only the

     existence of a genuine issue of material fact will preclude

     a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

     477 U.S. 242, 247-48 (1986).

           An issue is genuine if the evidence is such that a

     reasonable jury could return a verdict for the non-moving

     party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

     (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

     Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

     it may affect the outcome of the suit under the governing

     law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

     1997). The moving party bears the initial burden of showing


                                       15
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 16 of 28 PageID 22588




     the court, by reference to materials on file, that there are

     no genuine issues of material fact that should be decided at

     trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

     (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

     317, 323 (1986)). “When a moving party has discharged its

     burden,    the   non-moving   party    must    then   ‘go    beyond     the

     pleadings,’ and by its own affidavits, or by ‘depositions,

     answers    to    interrogatories,      and    admissions         on   file,’

     designate specific facts showing that there is a genuine issue

     for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

     593-94 (11th Cir. 1995)(quoting Celotex, 477 U.S. at 324).

           If there is a conflict between the parties’ allegations

     or evidence, the non-moving party’s evidence is presumed to

     be true and all reasonable inferences must be drawn in the

     non-moving party’s favor. Shotz v. City of Plantation, 344

     F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

     evaluating the evidence could draw more than one inference

     from the facts, and if that inference introduces a genuine

     issue of material fact, the court should not grant summary

     judgment. Samples ex rel. Samples v. City of Atlanta, 846

     F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

     response consists of nothing “more than a repetition of his

     conclusional     allegations,”   summary      judgment      is    not   only


                                       16
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 17 of 28 PageID 22589




     proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

     (11th Cir. 1981).

           Finally,     the    filing     of    cross-motions          for    summary

     judgment does not give rise to any presumption that no genuine

     issues of material fact exist. Rather, “[c]ross-motions must

     be considered separately, as each movant bears the burden of

     establishing that no genuine issue of material fact exists

     and that it is entitled to judgment as a matter of law.” Shaw

     Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538–

     39 (5th Cir. 2004); see also United States v. Oakley, 744

     F.2d 1553, 1555 (11th Cir. 1984)(“Cross-motions for summary

     judgment    will   not,     in    themselves,        warrant    the     court    in

     granting    summary      judgment    unless     one    of   the    parties       is

     entitled to judgment as a matter of law on facts that are not

     genuinely disputed . . . .” (quotation omitted)).

     III. Analysis

           A.    Defendants’ Motion

           The   FCA    serves    as    one    of   the    primary     vessels       for

     combatting fraud against the federal government and federal

     programs. United States ex rel. Osheroff v. Humana Inc., 776

     F.3d 805, 809 (11th Cir. 2015). “Because employees naturally

     became a major source of information about fraud committed

     against the government, Congress amended the FCA in 1986 to


                                           17
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 18 of 28 PageID 22590




     protect employees who investigate and report fraud from the

     retaliatory acts of their employers.” Kalch v. Raytheon Tech.

     Servs. Co., LLC, No. 6:16-cv-1529-PGB-KRS, 2017 WL 3394240,

     at *3 (M.D. Fla. Aug. 8, 2017) (citing Arthurs v. Global TPA

     LLC, 208 F. Supp. 3d 1260, 1265 (M.D. Fla. 2015)). To that

     end, the FCA makes it illegal for an employer to retaliate

     against any employee, contractor, or agent for engaging in

     whistleblowing activities. Id. The FCA’s anti-retaliation

     provision specifically states as follows:

           Any employee, contractor, or agent shall be
           entitled to all relief necessary to make that
           employee, contractor, or agent whole, if that
           employee, contractor, or agent is discharged,
           demoted, suspended, threatened, harassed, or in any
           other manner discriminated against in the terms and
           conditions of employment because of lawful acts
           done by the employee, contractor, agent, or
           associated others in furtherance of an action under
           this section or other efforts to stop 1 or more
           violations of this subchapter.

     31 U.S.C. § 3730(h)(1).

           To establish a claim under Section 3730(h), a plaintiff

     must show: “(1) the employee engaged in conduct protected

     under the FCA; (2) the employer knew the employee was engaged

     in such conduct; and (3) the employer retaliated against the

     employee because of the protected conduct.” David v. BayCare

     Health Sys., Inc., No. 8:19-cv-2136-TPB-JSS, 2019 WL 6842085,




                                       18
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 19 of 28 PageID 22591




     at *4 (M.D. Fla. Dec. 16, 2019). HealthSouth argues that Dr.

     Simon has not satisfied any of the elements of the claim.1

                 1.    Protected conduct

           Section 3730(h)(1) protects two types of conduct: (1)

     conduct in furtherance of FCA litigation; and (2) “other

     efforts” to stop violations of the FCA, “such as reporting

     suspected misconduct to internal supervisors.” Halasa v. ITT

     Educ. Servs., Inc., 690 F.3d 844, 847-48 (7th Cir. 2012).

     “Under the first prong of that test, an employee’s lawful

     acts are in ‘furtherance of an action under this section’ if

     she ‘investigat[es] matters that reasonably could lead to,’

     or have a ‘distinct possibility’ of leading to, a ‘viable

     False Claims Act case.’” Singletary v. Howard Univ., 939 F.3d

     287, 295 (D.C. Cir. 2019)(citation omitted).

           The second clause, added by Congress in 2009 to expand

     the scope of protected conduct, “unambiguously contemplates



     1 In its reply, HealthSouth argues that this Court should
     strike Plaintiffs’ response to the statement of material
     facts for failure to comply with the Court’s order regarding
     summary judgment motions (Doc. # 113) and deem HealthSouth’s
     statement of material facts admitted. (Doc. # 247 at 2). The
     Court understands HealthSouth’s frustration with the legal
     argument and other flaws contained in many of Plaintiffs’
     responses to HealthSouth’s statement of material fact.
     Nevertheless, in the interest of resolving cases on the
     merits, the Court declines to strike Dr. Simon’s response to
     the statement of material facts.


                                       19
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 20 of 28 PageID 22592




     protecting conduct pursued outside the context of potential

     FCA   litigation.”         Arthurs,   208     F.    Supp.   3d   at    1264–66.

     Therefore, it not only protects “whistleblowing conduct taken

     in    furtherance          of     potential        litigation,    but     also

     whistleblowing conduct taken to stop a possible violation of

     the FCA where no litigation is contemplated.” Id.

           Courts have held that a party claiming protection under

     the second clause must have had an objectively reasonable

     belief that an employer was engaged in violations of the FCA.

     See Percell v. Yorktown Sys. Grp., Inc., No. 5:19-CV-11-LCB,

     2020 WL 6807472, at *4–5 (N.D. Ala. Sept. 30, 2020)(citing

     Carlson v. DynCorp Int’l LLC, 657 F. App’x 168 (4th Cir.

     2016)); cf. Roberts v. Rayonier, Inc., 135 F. App’x. 351, 357

     (11th    Cir.       2005)(applying     the     “objectively      reasonable”

     standard to a retaliation claim under the ADA).

           “An organization might commit, and its employees might

     believe it has committed, any number of legal or ethical

     violations      —    but    the    Act’s    retaliation      provision    only

     protects    employees        where    the    suspected      misdeeds    are   a

     violation of        the False Claims Act, not just of general

     principles of ethics and fair dealing.” Hickman v. Spirit of

     Athens, Alabama, Inc., --- F.3d ---, No. 19-10945, 2021 WL

     164322, at *5 (11th Cir. Jan. 19, 2021). “It is not enough


                                            20
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 21 of 28 PageID 22593




     for an employee to suspect fraud; it is not even enough to

     suspect misuse of federal funds. In order to file under the

     [FCA], whether in a qui tam or a retaliation action, an

     employee must suspect that her employer has made a false claim

     to the federal government.” Id.

           Therefore,    Dr.   Simon   must    not   only   show    that    she

     subjectively believed that HealthSouth was violating the FCA,

     but also that her belief was “objectively reasonable in light

     of the facts and record presented.” Percell, 2020 WL 6807472,

     at *6.

           As an initial matter, there is a genuine issue of

     material fact regarding whether Dr. Simon complained of any

     alleged fraud at all. Here, Dr. Simon’s complaints were all

     verbal. According to her testimony, Dr. Simon objected to the

     use of the DM diagnosis during a presentation in March 2010.

     (Doc. # 236-7 at 2-3). She also asserts that she verbally

     complained about other allegedly false diagnoses and improper

     practices. (Id.).

           HealthSouth highlights that there is no contemporaneous

     documentary    evidence   of   these     complaints    and    the   people

     allegedly complained to do not remember these complaints.

     (Doc. # 209 at 14, 20-21). True, this evidence raises a

     credibility issue regarding Dr. Simon’s sworn testimony. See


                                       21
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 22 of 28 PageID 22594




     Anderson, 477 U.S. at 255 (“Credibility determinations . . .

     are jury functions, not those of a judge, whether he is ruling

     on a motion for summary judgment or for a directed verdict.”).

     But, at the summary judgment stage, the Court credits Dr.

     Simon’s testimony that she did, in fact, make complaints about

     alleged fraud. Nevertheless, the Court concludes that Dr.

     Simon’s belief that the FCA was being violated was not

     objectively reasonable.

           Notably, Dr. Simon failed to respond to HealthSouth’s

     arguments about Dr. Simon’s alleged complaints not related to

     DM.     Her    response    merely      addresses    the     objective

     reasonableness of Dr. Simon’s belief that the DM diagnosis

     and coding of it as a CMS-13 diagnosis was fraudulent. (Doc.

     # 232 at 24-27). Therefore, Dr. Simon has abandoned the

     argument that she had an objectively reasonable belief that

     fraud was occurring based on conduct besides the use of the

     DM diagnosis and the coding of that diagnosis. See Powell v.

     Am. Remediation & Envtl., Inc., 61 F. Supp. 3d 1244, 1253 n.9

     (S.D.   Ala.   2014)(“[W]here    the   non-moving   party   fails   to

     address a particular claim asserted in the summary judgment

     motion but has responded to other claims made by the movant,

     the district court may properly consider the non-movant’s




                                       22
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 23 of 28 PageID 22595




     default   as   intentional      and    therefore      consider   the   claim

     abandoned.”), aff’d, 618 F. App’x 974 (11th Cir. 2015).

           Thus, the Court need only address Dr. Simon’s complaints

     about DM and its coding. Dr. Simon asserts that the use of

     the DM diagnosis and the use of the ICD code 359.89 for

     billing the government was improper. Yet, Dr. Simon was not

     responsible    for    billing      for     hospital    services,   had    no

     involvement in HealthSouth’s coding or billing process, and

     did not see the bills. (Pl. Dep. Doc. # 210 at 125:25-126:4;

     Pl. Dep. Doc. # 210-1 at 207:10-14, 209:10-12, 290:23-291:1;

     Doc. # 211 at 71:16-20, 167:11-17; Doc. # 212-1 at 244:17-

     245:18, 247:14-248:8; Doc. # 215 at 49:13-51:1). For example,

     when asked if she knew what ICD code HealthSouth used to bill

     for   a   patient    Dr.   Simon      diagnosed    with   DM,    Dr.   Simon

     responded, “I do not.” (Pl. Dep. Doc. # 210-1 at 220:20-

     221:6). Thus, Dr. Simon did not have any knowledge of what

     diagnoses HealthSouth relied on when billing the government

     for services provided to patients diagnosed with DM. Nor did

     she have any knowledge, at the time, that HealthSouth was

     billing the government using ICD code 359.89 for patients

     diagnosed with DM.

           Regardless, even if Dr. Simon knew about the use of this

     ICD code, the record does not support that Dr. Simon could


                                           23
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 24 of 28 PageID 22596




     believe this code’s use was fraudulent given her lack of

     knowledge of coding. Also, Billalobos testified that the use

     of code 359.89 was appropriate for diagnoses of DM, as that

     code covers all myopathies not specified elsewhere. (Doc. #

     221 at 75:1-76:19, 106:15-24, 174:22-176:11). Furthermore,

     IRFs like HealthSouth Sarasota take up to 40% of patients

     with non-CMS-13 conditions and the government often may not

     rely on ICD codes when determining presumptive compliance

     with the 60% Rule. (Doc. # 209-5 at 7); see also 42 CFR §

     412.29(b)(1); 42 CFR § 412.622(a). Given this, Dr. Simon

     lacked an objectively reasonable belief that the use of the

     DM diagnosis impacted any payment for services.

           Therefore, Dr. Simon had no knowledge from which she

     could reasonably believe that claims based on a diagnosis of

     DM or use of the ICD-9 code 359.89 were actually submitted to

     the government. See Elkharwily v. Mayo Holding Co., 84 F.

     Supp. 3d 917, 926 (D. Minn. 2015)(finding that the plaintiff

     had   no   reason   to   believe   fraudulent   claims   were   being

     submitted because he admitted           he (1) was unaware what was

     ultimately billed to Medicare, (2) never saw the billing

     records for any patient, (3) did not know the billing codes

     were provided to the billing department, (4) did not know

     what billing codes were used to support charges submitted to


                                        24
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 25 of 28 PageID 22597




     Medicare, (5) did not see the bills sent to Medicare for

     reimbursement, and (6) did not see what reimbursement the

     defendant received from Medicare), aff’d, 823 F.3d 462 (8th

     Cir. 2016).

           Second,    even   if    Dr.     Simon      had   knowledge    of   how

     HealthSouth     coded   and    billed      for    patients   with    DM,   a

     reasonable      difference       in        opinion     between      medical

     professionals does not create a “false claim” under the FCA.

     See United States v. AseraCare, Inc., 938 F.3d 1278, 1297

     (11th Cir. 2019)(“It follows that when a hospice provider

     submits a claim . . .         ‘based on the physician’s or medical

     director’s clinical judgment . . .,’ the claim cannot be

     ‘false’ — and thus cannot trigger FCA liability — if the

     underlying clinical judgment does not reflect an objective

     falsehood.”). Indeed, “[a] properly formed and sincerely held

     clinical judgment is not untrue even if a different physician

     later contends that the judgment is wrong.” Id.

           There is evidence, including Dr. Clohan’s 2009 email and

     Dr. Braddom’s expert report, that DM is a diagnosis over which

     some physicians have a difference of opinion.2 (Doc. # 236-


     2 The Court is not considering the deposition testimony of
     Dr. Suzanne Groah and Jeffrey Ruskan, which were taken in a
     related case. Neither Dr. Groah nor Mr. Ruskan were disclosed
     as potential witnesses by Plaintiffs in their Rule 26


                                           25
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 26 of 28 PageID 22598




     38   at   Ex.   5;   Doc.   #   209-2    at   3-5).   But   this   apparent

     disagreement among physicians does not establish that Dr.

     Simon reasonably believed HealthSouth was violating the FCA.

     There is no evidence that other doctors believed that the DM

     diagnosis was inappropriate for the patients they diagnosed

     with DM. See AseraCare, Inc., 938 F.3d at 1297 (explaining in

     the context of a false claims claim that “a plaintiff alleging

     that a patient was falsely certified for hospice care must

     identify facts and circumstances surrounding the patient’s

     certification that are inconsistent with the proper exercise

     of a physician’s clinical judgment”). Rather, Dr. DeJesus and

     Dr. Hume testified that they believe DM is a legitimate


     disclosures in this case. See Fed. R. Civ. P. 37(c)(1)(“If a
     party fails to provide information or identify a witness as
     required by Rule 26(a) or (e), the party is not allowed to
     use that information or witness to supply evidence on a
     motion, at a hearing, or at a trial, unless the failure was
     substantially justified or is harmless.”); see also Babadjide
     v. Betts, No. 6:17-cv-658-Orl-28TBS, 2019 WL 632020, at *4
     (M.D. Fla. Feb. 14, 2019)(excluding expert report where
     expert had not been disclosed in the civil case, even though
     the expert had been disclosed in related criminal case),
     motion to certify appeal denied, No. 6:17-cv-658-Orl-28TBS,
     2019 WL 10910807 (M.D. Fla. Apr. 11, 2019), and appeal
     dismissed, No. 19-10953-B, 2019 WL 2494704 (11th Cir. May 1,
     2019). And the Court cannot conclude that the failure to
     disclose these witnesses was either harmless or substantially
     justified. See Bush v. Gulf Coast Elec. Co-op., No. 5:13-CV-
     369-RS-GRJ, 2015 WL 3422336, at *6 (N.D. Fla. May 27,
     2015)(“Where, as here, a party prepares its motion for summary
     judgment without knowledge of a potential witness, the
     failure to disclose the witnesses is not harmless.”).


                                         26
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 27 of 28 PageID 22599




     diagnosis. (Doc. # 211 at 184:19-185:4, 189:7-25; Doc. # 213

     at 82:1-24, 88:20-89:14, 93:6-100:18).

           Dr. Simon herself diagnosed a few patients with DM, among

     other things. Although she said she felt “pressure” to use

     the diagnosis, she stopped short of testifying that her use

     of the diagnosis was false and fraudulent. (Pl. Dep. Doc. #

     210-1 at 221:1-2, 222:23-223:1, 214:8-215:17). Furthermore,

     Dr. Simon acknowledged that physicians can disagree over the

     appropriate       diagnosis   for   a   patient.   (Id.   at   228:11-13,

     315:1-16).

           Taking all the facts in the light most favorable to Dr.

     Simon, Dr. Simon lacked a reasonable basis to think that

     doctors were fraudulently relying on DM to admit patients,

     much less submitting false claims to the government based on

     that diagnosis. At most, there is evidence that Dr. Simon —

     and some other physicians — disagreed with the diagnosis of

     DM. But this disagreement does not render fraudulent any

     claims based on the DM diagnosis by other doctors who believed

     in DM. Thus, Plaintiffs did not engage in protected activity

     and summary judgment for Defendants is warranted.

                  2.     Other Elements

           Because the Court has determined that Plaintiffs did not

     engage in protected activity, summary judgment in favor of


                                          27
Case 8:12-cv-00236-VMC-AEP Document 253 Filed 02/12/21 Page 28 of 28 PageID 22600




     Defendants is proper and the Court need not address the other

     elements of the retaliation claim.

           B.      Plaintiffs’ Motion

           As    the   Court    has    already       determined    that   summary

     judgment in favor of HealthSouth on all counts is appropriate,

     the   Court    denies     Plaintiffs’     Partial    Motion    for   Summary

     Judgment. (Doc. # 214).

           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:

     (1)   Defendants Encompass Health Rehabilitation Hospital of

           Sarasota, LLC, HealthSouth Real Property Holdings, LLC,

           and     HealthSouth     Corporation’s         Motion    for    Summary

           Judgment (Doc. # 209) is GRANTED.

     (2)   Plaintiffs     Emese       Simon    and    Florida     Rehabilitation

           Associates, PLLC’s Motion for Partial Summary Judgment

           (Doc. # 214) is DENIED.

     (3)   The Clerk shall enter judgment accordingly and CLOSE

           this case.

           DONE and ORDERED in Chambers in Tampa, Florida, this

     12th day of February, 2021.




                                          28
